Citation Nr: 0624991	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, Tiger Team, which denied the veteran's claim 
for a total rating based on individual unemployability 
(TDIU).  Since that time, in July 2005, the Board granted 
service connection for a low back disability and remanded the 
TDIU claim for further development.  

The veteran submitted a packet of evidence to the Board, 
which was received in June 2006.  No waiver of local 
jurisdiction accompanied the evidence.  However, all but one 
piece of evidence was duplicative of evidence already of 
record.  The one exception is a medical report dated in May 
2006, which is not relevant to the claim on appeal.  Thus, 
there is no prejudice for the Board to proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service connection is in effect for one disability, 
degenerative disc disease (DDD) of the lumbosacral spine, 
which has been assigned a 20 percent evaluation.  An August 
2005 VA medical opinion indicates that the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of this back disability.  The April 2006 supplemental 
statement of the case notes this opinion, but then appears to 
rely on the veteran's sole 20 percent rating to deny the 
claim under 38 C.F.R. § 4.16(a) (2005), which requires a 
minimum 60 percent rating. 

There is no indication in the record that the provisions 
under § 4.16(b) were considered, which essentially state that 
even if the veteran fails to meet the required disability 
percentage under section (a), if he is medically evaluated to 
be unable to secure employment, VA is required to submit his 
claim to the Director of Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. § 4.16 (b) (2005); 
see also Fisher v. Principi, 4 Vet. App. 57 (1993); Fanning 
v. Brown, 4 Vet. App. 225 (1993).  That step must be taken 
now.

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's TDIU claim to the 
Director of Compensation and Pension 
Service for extra-schedular consideration.  
Attention is invited to the August 2005 VA 
opinion on unemployability.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

